Hill, J.
This was a suit based on fraud, for rescission of a contract whereby the plaintiff and one of the defendants had made an exchange of property. The allegations of the petition on the subject of fraud and tender were substantially the same as alleged in the petition, as amended, filed by the same plaintiff against several of the same defendants, in the suit of Cain v. Ragsdale, 146 Ga. 372 (91 S. E. 119). The petition in that case was held to be subject to general demurrer; and the ruling there made is applicable to the petition in the present case. It follows that the judge did not err in dismissing the petition on general demurrer. Judgment affirmed.

Alt the Justices concur.